IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,555



                    EX PARTE JESSICA JAYNE BARNES, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 241-1959-06-A IN THE 241ST DISTRICT COURT
                           FROM SMITH COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to three years’ imprisonment. The Twelfth Court of Appeals affirmed her

conviction. Barnes v. State, No. 12-07-00026-CR (Tex. App.–Tyler, 2008).

       Applicant contends that her appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that her conviction had been affirmed.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
                                                                                                     2

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that her conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is

entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of

the Twelfth Court of Appeals in Cause No. 12-07-00026-CR that affirmed her conviction in Case

No. 241-1959-06 from the 241st Judicial District Court of Smith County. Applicant shall file her

petition for discretionary review with the Twelfth Court of Appeals within 30 days of the date on

which this Court’s mandate issues.



Delivered: May 11, 2011
Do not publish